DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/1/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
programmable handling device (e.g. claims 1, 15, 16) - e.g. a robot (paragraph 46)
elastic member (e.g. claims 1, 15, 16) - a spring (paragraph 65)
demounting arrangement (e.g. claim 7) - an elastic pin and an anchoring body (paragraph 60)
feed device (e.g. claim 11) - a reservoir for accommodating fasteners, a singulation device, and a conveyor device (compressed air)
first centering element (e.g. claim 11) - e.g. a recess (paragraph 73)
second centering element (e.g. claim 11) - e.g. a pin (paragraph 73)
centering elements (e.g. claim 15) - a pin and recess (paragraph 73)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Leary on 3/4/2022.
The application has been amended as follows:

Specification:
In paragraph 59, “magazine hose 50” has been amended to recite --magazine hose 54--
In paragraph 72 “reservoir 108” has been amended to recite --reservoir 102--.

Claim 1:
In lines 1-2, “joining it” has been amended to recite --joining the fastener to the workpiece--.

Claim 7:
In line 5, “the removal and the replacement” has been amended to recite --removal and replacement--.

Claim 14:
In line 5, “the pressure” has been amended to recite --a pressure--.

Claim 15:
A method 
providing a fastening device for transporting a fastener to a workpiece and for joining the fastener to the workpiece, the fastening device comprising:
a fastening tool that is movable by a programmable handling device and operable for joining the fastener;
a magazine arrangement mounted on the fastening tool, the magazine arrangement including a magazine operable for holding the fastener, the magazine including an inlet, and an outlet, and a magazine hose;
a magazine plate extending at the inlet of the magazine, and a base plate extending along the magazine and to which the magazine is connected;
a sensor adapted to detect the presence of a fastener in the magazine; and
wherein the magazine plate includes a plate body and a closure arrangement, the closure arrangement including:
a closure slider adapted to move between an open position, in which the inlet of the magazine is open and a closed position in which the inlet is closed,
an elastic member biasing the closure slider in the closed position, and
a toggle mechanism adapted to move the closure slider from the closed position to the open position;
moving the magazine arrangement to a feed device, wherein the feed device includes a tube section and an outlet opening;
orienting the magazine arrangement with respect to the outlet opening;
aligning the magazine arrangement and the feed device through [[the]] an interaction of respective centering elements;
moving the magazine arrangement and the feed device into contact with each other such that a docking surface of the feed device pushes [[a]] the toggle mechanism of the magazine arrangement from a first position and thereby opens [[a]] the closure slider of the magazine arrangement; and
conveying the fastener through the tube section and the outlet opening into the magazine arrangement.

Claim 16:
In line 2, “joining it” has been amended to recite --joining the fastener to the workpiece--.

Claim 20:
In line 5, “the pressure” has been amended to recite --a pressure--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record generally fails to disclose or teach a fastening device as claimed, in particular having a magazine with a closure arrangement having a closure slider adapted to move between an open position, in which the inlet of the magazine is open and a closed position in which the inlet is closed, an elastic member biasing the closure slider in the closed position, and a toggle mechanism adapted to move the closure slider from the closed position to the open position. In the instant case, a “toggle mechanism” is understood as referring to a specific mechanism in the mechanical arts, and may be defined as “a device consisting of two bars jointed together end to end but not in line so that when a force is applied to the joint tending to straighten it pressure will be exerted on the parts adjacent or fixed to the outer ends of the bars”, for example (Merriam Webster).
U.S. Patents 9,409,227 and 8,047,416 (cited in the IDS) are the closest references overall regarding the fastening device. Both devices comprise a closure for a magazine driven directly by an actuator and lack a toggle mechanism as claimed.
U.S. Patent 4,501,380 is perhaps the closest art regarding the toggle mechanism. The device comprises a feed column as a magazine terminating in an escapement 18 which effectively opens and closes the magazine to the passage of fasteners therethrough. A feeder fork 24 is slidable to allow and prevent passage of fasteners, and a toggle-like mechanism comprising arm 126 and escapement 22 is present. A spring 158 biases the fork into a closed position. However, the toggle linkage moves in conjunction with the slider but does not serve to move the slider. Both the toggle and the slider are actuated simultaneously by a solenoid 129/131, the slider being directed actuated by the solenoid.
The remaining references disclose various fastening devices for use with robot arms, and/or using toggle or similar linkage mechanisms.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726